FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 24, 2022

                                      No. 04-22-00506-CR

                                  Zion Michael TALAVERA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CR4671A
                        Honorable Raymond Angelini, Judge Presiding


                                        ORDER
       Appellant’s notice of appeal challenges a failed plea negotiation. We have not found an
appealable order under trial court cause number 2021‒CR‒4671A.
       We order Appellant to show cause in writing within twenty days of the date of this
order why this appeal should not be dismissed for want of jurisdiction.
       All other deadlines in this appeal are suspended pending further order of this court.
       If Appellant fails to respond, this appeal will be dismissed without further notice.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court